Citation Nr: 1723544	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  13-22 914 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

David Nelson, Counsel





INTRODUCTION

The appellant had a period of active duty training from April 7, 1975 to April 18, 1975.  The appellant also had service in the Army Reserve.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  This case was previously before the Board in June 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant asserts that she developed hearing loss and tinnitus as a result of weapons firing during her service.  She had a period of active duty training from April 7, 1975 to April 18, 1975 and also had service in the Army Reserve.

In July 2010 (and in a November 2010 addendum) a VA medical opinion was obtained that was to address the medical matters raised by the issues on appeal.  The Board finds that the July 2010 opinion is not adequate.  Among other things, it appears that the July 2010 VA examiner was not aware of a January 2010 letter from the appellant's private audiologist (GM).  The January 2010 letter indicated that the appellant was seen "for a sudden noise induced hearing loss" in the late 1970s.  Further, the July 2010 VA examiner appeared to have assumed that the appellant had more active service (from April 1975 through March 1978) beyond the only period (April 1975) that has been verified.  The July 2010 opinion also indicated that the appellant had worn ear protection during service, a fact which would seem to undermine the rationale (limited as it was) of the opinion.  The July 2010 opinion is thus based on either an inaccurate or incomplete factual history.  Accordingly, the Board finds that the appellant should be scheduled for another VA examination.  38 U.S.C.A. § 5103A(d) (West 2015); Barr v. Nicholson, 21 Vet App 303 (2007) (holding that when VA undertakes to provide the Veteran with an examination, it must insure the examination is adequate).  

While the June 2015 Board remand noted that the appellant did not appear for a May 2015 Board videoconference hearing, the Board is unable to find records documenting this statement and the matter must be clarified on Remand.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should identify any documentation that indicates that the appellant failed to attend a scheduled Board hearing on these matters.  If the AOJ is unable to do so, the appellant must be contacted and asked if she still desires a Board hearing on these matters.

2.  The appellant should be scheduled for the appropriate VA examination for her claims of service connection for hearing loss and tinnitus.  The examiner must review the claims file and should note that review in the report.  Any indicated studies must be completed.  Following examination of the appellant and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the appellant's hearing loss and tinnitus had onset in service or are related to the appellant's service.

In answering these questions, the examiner is advised that the appellant had active service from April 7, 1975 to April 18, 1975.  The examiner is specifically requested to discuss the appellant's private audiologist's January 2010 letter as well as the appellant's May 2010 statement in providing the requested opinion.

Full rationales for all requested opinions should be provided.

3.  Then, adjudicate the claims on appeal.  If any issue is adverse to the appellant, issue a supplemental statement of the case, allow the applicable time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




